Case: 5:18-cv-02567-JRA Doc #: 5-4 Filed: 11/07/18 1 of 3. PageID #: 62




           DECL. OF WILLIAM J. BECKER, JR. – EXH. “B”
        Case: 5:18-cv-02567-JRA Doc #: 5-4 Filed: 11/07/18 2 of 3. PageID #: 63




                                        October 29, 2018

Via E-Mail Only

Daniel J. Rudary, Esq.
BRENNAN, MANNA & DIAMOND, LLC
75 E. Market Street
Akron, OH 44308

        Re:    Michael Heil/Liberty Hangout

Dear Mr. Rudary:

We write again on behalf of Kent State University student Michael Heil and Liberty Hangout, a
student organization he presides over (collectively “Liberty Hangout”), in connection with an
upcoming speaking event (KSU Res # 96693). As we anticipated, Mr. Heil is encountering
problems due to questionable conditions imposed by the school. Because he is required to submit
his completed “major event form” by this Thursday, November 1, we seek your immediate
cooperation in resolving this matter.

Facts

Liberty Hangout wishes to host Second Amendment advocate Kaitlin Bennett the evening of
November 19, 2018, at the Kent Student Center Kiva to discuss gun rights. KSU has submitted an
estimate of $1,798.40 it plans to assess against Liberty Hangout for security. As the attached
confirmation for the event indicates, KSU plans to charge Liberty Hangout the following security
costs:

Police Officers (3.5 hours @ $48.00/hr)              8          $168.00       $1,344.00
Hall Security Personnel (4 hours @ $18.35/hr)        5           $73.40         $367.00
Hall Security Personnel (4 hours @ $21.85/hr)        1           $87.40          $87.40

KSU has not shared its risk assessment nor explained how it can justify assessing these charges
against Liberty Hangout.

Analysis

Governments may regulate the time, place, and manner of speech activities as long as they act in
a reasonable and legitimate manner. The Supreme Court has repeatedly held that restrictions on
speech will be upheld provided that they “are justified without reference to the content of the
regulated speech, that they are narrowly tailored to serve a significant governmental interest, and




                310 . 636 . 1018   Toll Free 866 . 649 . 6057     Fax 310 . 765 . 6328
      Case: 5:18-cv-02567-JRA Doc #: 5-4 Filed: 11/07/18 3 of 3. PageID #: 64
FREEDOM X

Jack P. Lipton, Esq.
BURKE, WILLIAMS & SORENSON, LLP

October 29, 2018
Page 2 of 2
____________________

that they leave open ample alternative channels for communication of the information.” Ward v.
Rock Against Racism, 491 U.S. 781, 791 (1989) (citation omitted; emphasis added).

Rather than repeat our earlier analysis from our September 24, 2018, correspondence, we
incorporate it by reference here, and, for your convenience, include it as a separate attachment.

Demand

At minimum, we demand to know the basis for assessing any amount of security charges to Liberty
Hangout for this event and a list of student organizations that have been similarly charged to host
events at the Kiva auditorium. Additionally, we seek to understand what objective, content-neutral
factors were considered in determining the need for eight police officers and six hall security
personnel.

Ultimately, we demand that KSU withdraw its security charges altogether. If the school believes
this event poses a specific security risk, Liberty Hangout should not be burdened with the
responsibility of paying for it. As the court recognized in College Republicans of U. of Washington
v. Cauce, C18-189-MJP, 2018 WL 804497 (W.D. Wash. Feb. 9, 2018): “Administrators relying
on instances of past protests, either for or against a student organization or speaker, will inevitably
impose elevated fees for events featuring speech that is controversial or provocative and likely to
draw opposition. Assessing security costs in this manner impermissibly risks suppression of
‘speech on only one side of a contentious debate.’” Id., quoting Seattle Mideast Awareness
Campaign v. King County, 781 F.3d 489, 503 (9th Cir. 2015).

Conclusion

We request an immediate response in light of the approaching November 1 deadline securing the
venue. In the event we are in disagreement over Liberty Hangout’s rights, we will seek immediate
equitable relief.

                                        FREEDOM X

                                        Sincerely,


                                        William J. Becker, Jr., Esq.

cc:    Michael Heil
       Eric McDaniel, Esq., Law Offices of Michael A. Malyuk (eric@malyuk.com) (local counsel)
